Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, 14 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bletzer et al. (US 20180096600, hereinafter Bletzer) in view of Cho (US 20150103171), Lakehal-ayat et al. (US 20180239969, hereinafter Lakehal-ayat),  and Schmollgruber et al. (US 20170332068, hereinafter Schmollgruber.)
Regarding claim 1, “A wide area surround view monitoring apparatus for an ego vehicle, comprising” Bletzer teaches (¶0003, ¶0033-¶0034) building up a displayable map of potentially dangerous obstructions on the surrounding roadway using in vehicle environment sensors allowing a driver/controls of driverless vehicle to be warned of the danger; (¶0036) modern vehicles collect 
As to “a camera module installed in the ego vehicle, and configured to acquire a surround image” Bletzer teaches (¶0092, ¶0100 and Fig. 16) using sensor, for example a video camera, to sense objects in proximity to vehicle and generate 360 degree view.
As to “wirelessly transmit the acquired surround image, wirelessly receive a camera image from a neighboring vehicle” and “the camera image of the neighboring vehicle through a vehicle network” Bletzer teaches (¶0093-¶0094 and Fig. 16) a V2V (vehicle-to-vehicle) receiver/transmitter for receiving surrounding images from other vehicles.
As to “and a controller configured to receive the surround image of the ego vehicle, the camera image of the neighboring vehicle” Bletzer teaches (¶0095 and ¶0102) processor receives the direct view data stream and a view stream from a sending/surrounding vehicle.
As to “determine and output a possibility of collision with the neighboring vehicle” Bletzer teaches (¶0003) warning a driver/controls of driverless vehicle of danger; (¶0035) driverless vehicle will swerve/avoidance action to avoid colliding with an unseen vehicle; (¶0037-¶0041) system is used to identify blind spots and dangers.
As to “configure a wide area surround view monitoring (SVM) view by synthesizing the surround image of the ego vehicle with the camera image of the neighboring vehicle, and generate a local wide area image map by calculating a 
As to “wherein the possible driving space includes …, a recognition state of an approaching object, and a maximum area of an image inputted from the camera module, and the local wide area image map includes available driving lanes in connection with a navigation system” Bletzer teaches (¶0003, ¶0007) generating the 360 degree view of the world to locate a hidden vehicle, a hidden object, and/or an obstruction in a blind spot. (¶0092-¶0093, see Figs. 17-22) processor creates a 360 degree view map of the surrounding around vehicle using the signals received by the sensor and determines blind spots, from a 360 degree view map; (¶0095) the direct view and the surrounding view from another vehicle are combined into a composite data stream, to fill in the map; (¶0033-¶0034) obstruction may be another vehicle entering the same lane when entering  
Examiner notes that Bletzer teaches (¶0094) additional data (besides video data) is shared/transmitted V2V (i.e., between vehicles.)
Bletzer alone does not teach “to measure Received Signal Strength Indication (RSSI), and transmit the RSSI with the surround image of the ego vehicle” and “the RSSI from the camera module through the vehicle network.” However Cho teaches (¶0023) a system that obtains images around the vehicle; (¶0026-¶0027) camera recognition module may include a received signal strength indication (RSSI) measurement module, which receives a wireless signal and measure a strength of the signal. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles as taught by Bletzer with the measuring the RSSI as taught by Cho for the benefit of determining/recognizing the position of the camera/viewing direction. 
Bletzer and Cho do not teach that the possible driving space includes “space between the ego vehicle and obstacles and neighboring vehicles based on approach distances to the neighboring vehicles” However, Lakehal-ayat 
Bletzer, Cho, and Lakehal-ayat “and wherein when changing sensing frequency of the camera module, the controller compensates for a low-quality image area or an image area which is not obtained due to a vehicle movement, with an image of the camera module in a next sensing period to obtain entire wide area image data” However, Schmollgruber teaches (¶0066 and ¶0065) an autonomous car that navigates using stereoscopic images provided by image capture device; (¶0025, and ¶0055-¶0056) if motion blurring is detected (i.e., low-quality image obtained due to a vehicle movement) it is then chosen to increase the image capture frequency (i.e., changing sensing frequency of the camera module) to improve the vision (i.e., further sensing periods) of the objects in relative movement (i.e., because the vehicle movement) around  the image capture device 10, if little or no motion blurring is observed, it is chosen to increase the field of view and decrease the image capture frequency to improve 

Regarding claim 2, “The wide area surround view monitoring apparatus of claim 1, wherein the controller is configured to determine a possibility of collision with the neighboring vehicle based on the … and a degree of overlap between the surround image of the ego vehicle and the camera image of the neighboring vehicle, and to output the determination result to an autonomous driving unit.” Bletzer teaches (¶0003) warning a driver/controls of driverless vehicle of danger; (¶0035) driverless vehicle will swerve/avoidance action to avoid colliding with an unseen vehicle; (¶0037-¶0041) system is used to identify blind spots and dangers.
Bletzer does not teach “RSSI.” However Cho teaches (¶0023) a system that obtains images around the vehicle; (¶0026-¶0027) camera recognition module may include a received signal strength indication (RSSI) measurement module, which receives a wireless signal and measure a strength of the signal. Therefore, it would have been obvious to a person having ordinary skill in the art 

Regarding claim 7, “A control method of a wide area surround view monitoring apparatus for an ego vehicle, comprising the steps of” Bletzer teaches (¶0003, ¶0033-¶0034) building up a displayable map of potentially dangerous obstructions on the surrounding roadway using in vehicle environment sensors allowing a driver/controls of driverless vehicle to be warned of the danger; (¶0036) modern vehicles collect environment data about the surrounding area to build 360 degree view of the environment.
As to “acquiring, by a camera module, a surround image of the ego vehicle” Bletzer teaches (¶0092, ¶0100 and Fig. 16) using sensor, for example a video camera, to sense objects in proximity to vehicle and generate 360 degree view.
As to “wirelessly receiving, by the camera module, a camera image from a neighboring vehicle” and “and the camera image of the neighboring vehicle through a vehicle network” Bletzer teaches (¶0093-¶0094 and Fig. 16) a V2V (vehicle-to-vehicle) receiver/transmitter for receiving surrounding images from other vehicles.

As to “and determining a possibility of collision with the neighboring vehicle” Bletzer teaches (¶0003) warning a driver/controls of driverless vehicle of danger; (¶0035) driverless vehicle will swerve/avoidance action to avoid colliding with an unseen vehicle; (¶0037-¶0041) system is used to identify blind spots and dangers.
As to “configuring, by the controller, a wide area surround view monitoring (SVM) view by synthesizing the surround image of the ego vehicle with the camera image of the neighboring vehicle; and generating, by the controller, a local wide area image map by calculating a possible driving space of the ego vehicle.” Bletzer teaches (¶0092-¶0093) processor creates a 360 degree view map of the surrounding around vehicle using the signals received by the sensor and determines blind spots, from a 360 degree view map; (¶0095) the direct view and the surrounding view from another vehicle are combined into a composite data stream, to fill in the map; (¶0032) dangers on the road/obstructions that driver may collide with, e.g., other moving vehicles; (¶0033-¶0034) obstruction may be another vehicle entering the same lane when entering a lane; (¶0037-¶0038) building a 360 degree view of the environment and using that view to identify any obstructions, obstruction may be calculated as part of a vehicle where there is less than a safe distance visible; (¶0040) in this case by building 
Examiner notes that Bletzer teaches (¶0094) additional data (besides video data) is shared/transmitted V2V (i.e., between vehicles.)
As to “a recoqnition state of the approachinq object and a maximum area of an image inputted from the camera module; and generating, by the controller, the local wide area image map including available driving lanes in connection with a navigation system depending on the possible driving space, wherein” Bletzer teaches (¶0003, ¶0007) generating the 360 degree view of the world to locate a hidden vehicle, a hidden object, and/or an obstruction in a blind spot. (¶0092-¶0093, see Figs. 17-22) processor creates a 360 degree view map of the surrounding around vehicle using the signals received by the sensor and determines blind spots, from a 360 degree view map; (¶0095) the direct view and the surrounding view from another vehicle are combined into a composite data stream, to fill in the map; (¶0033-¶0034) obstruction may be another vehicle entering the same lane when entering a lane; (¶0037-¶0038) building a 360 degree view of the environment and using that view to identify any obstructions, obstruction may be calculated as part of a vehicle where there is less than a safe distance visible; (¶0040) in this case by building the map of obstructions/360 view it is possible to identify blind spots behind which other potential dangers can be hiding; (¶0039) identifying obstructions moving towards the vehicle.
Bletzer alone does not teach “measuring, by the camera module, a Received Signal Strength Indication (RSSI) of the received camera image”, 
As to “wherein the step of generating of the local wide area image map comprises: calculating, by the controller, an approach distance to the neighboring vehicle; recognizing, by the controller, an approaching object; calculating, by the controller, a possible driving space based on the approach distance to the neiqhborinq vehicle,” However, Lakehal-ayat teaches (¶0029) determin distance between a vehicle present location and drivable surface boundary; (¶0012-¶0013 and ¶0026) free space/drivable surface detection indicates how a far a vechicle can travel in each image column before hitting obstacle or leaving driavable surface; (Fig. 6 and Fig. 9) determination makes boundary around other cars. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from 
Bletzer, Cho, and Lakehal-ayat do not teach “when changing sensing frequency of the camera module, the controller compensates for a low-quality image area or an image area which is not obtained due to a vehicle movement, with an image of the camera module in a next sensing period to obtain entire wide area image data.” However, Schmollgruber teaches (¶0066 and ¶0065) an autonomous car that navigates using stereoscopic images provided by image capture device; (¶0025, and ¶0055-¶0056) if motion blurring is detected (i.e., low-quality image obtained due to a vehicle movement) it is then chosen to increase the image capture frequency (i.e., changing sensing frequency of the camera module) to improve the vision (i.e., further sensing periods) of the objects in relative movement (i.e., because the vehicle movement) around  the image capture device 10, if little or no motion blurring is observed, it is chosen to increase the field of view and decrease the image capture frequency to improve the perception of the environment including on the sides (i.e., obtain entire wired area image data.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles as taught by Bletzer, Cho, and Lakehal-ayat with the changing of the capture frequency and field of view as taught by Schmollgruber for the benefit of dynamically acquiring the best image at different speeds.

Regarding claim 10, “The control method of claim 7, wherein the step of configuring of the wide area SVM view comprises the steps of: determining, by the controller, whether there is a direction in which the camera image of the neighboring vehicle is not received; expanding, by the controller, the surround image of the ego vehicle in the direction where the camera image of the neighboring vehicle is not received, when there is the direction in which the camera image of the neighboring vehicle is not received; and configuring, by the controller, the wide area SVM view by synthesizing the surround image of the ego vehicle with the camera image of the neighboring vehicle.” Bletzer teaches (Figs. 17-22) widening the viewing range for an obstructed viewing area (truck blocks the viewing range), Vehicle B’s view expands the viewing direction not captured by Vehicle A’s view, and Vehicle C expands the view for the direction not captured by Vehicles A and B; (Fig. 22) composite view of A, B, C.

Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bletzer, Cho, Lakehal-ayat, and Schmollgruber in view of Kim et al. (US 20170293198, hereinafter Kim.)
Regarding claim 3, “The wide area surround view monitoring apparatus of claim 1, … and to acquire the surround image of the ego vehicle to configure the wide area SVM view.” Bletzer teaches (Fig. 22) composite view of A, B, C.
Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “wherein the controller is configured to widen a target view direction of the camera module for 

Regarding claim 11, Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “The control method of claim 10, wherein in the step of expanding of the surround image of the ego vehicle, the controller is configured to widen a target view direction of the camera module for the direction in which the camera image of the neighboring vehicle is not received, and to acquire the surround image of the ego vehicle.” However, Kim teaches (¶0401, ¶0407, ¶0436) processor may gradually reduce the focal distance of the variable lens as the driving speed is gradually reduced, when the focal distance is gradually reduced, the FOV of the vehicle camera is gradually increased. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which 

Regarding claim 12, Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “The control method of claim 10, wherein in the step of expanding of the surround image of the ego vehicle, the controller is configured to transmit control information for widening a Field of View (FOV) to the camera module, for the direction in which the camera image of the neighboring vehicle is not received, and then to acquire the surround image of the ego vehicle.” However, Kim teaches (¶0401, ¶0407, ¶0436) processor may gradually reduce the focal distance of the variable lens as the driving speed is gradually reduced, when the focal distance is gradually reduced, the FOV of the vehicle camera is gradually increased, making images easier to detect vehicles or pedestrians. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles and uses those images to prevent collisions using a SVM as taught by Bletzer and Cho with the increasing the FOV as taught by Kim in order to increase the detection of nearby objects/objects short distance away from the car.

Claims 4-5, are rejected under 35 U.S.C. 103 as being unpatentable over Bletzer, Cho, Lakehal-ayat, and Schmollgruber in view of Kim and Wang et al. (US 20180113331, hereinafter Wang)
Regarding claim 4, Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “The wide area surround view monitoring apparatus of claim 1, wherein the camera module is a variable Field of View (FOV ) camera module …and whose FOV is varied as a focal length and refractive indexes of respective lenses of the plurality of lenses are controlled.” However, Kim teaches (¶0401, ¶0407, ¶0436) processor may gradually reduce the focal distance of the variable lens as the driving speed is gradually reduced, when the focal distance is gradually reduced, the FOV of the vehicle camera is gradually increased. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles and uses those images to prevent collisions using a SVM as taught by Bletzer and Cho with the increasing the FOV as taught by Kim in order to increase the detection of nearby objects/objects short distance away from the car.
Bletzer, Cho, Lakehal-ayat, Schmollgruber, and Kim do not teach “to which a multilayer lens structure including a plurality of lenses is applied.” However, Wang teaches (Fig. 2, ¶0033, ¶0062, ¶0167) a plurality of lenses/layers for a camera. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to 

Regarding claim 5, “The wide area surround view monitoring apparatus of claim 4, wherein the controller is configured to transmit control information for widening the FOV to the camera module, for a direction in which the camera image of the neighboring vehicle is not received, and then to acquire the surround image of the ego vehicle to configure the wide area SVM view.” Kim teaches (¶0401, ¶0407, ¶0436) processor may gradually reduce the focal distance of the variable lens as the driving speed is gradually reduced, when the focal distance is gradually reduced, the FOV of the vehicle camera is gradually increased.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bletzer, Cho, Lakehal-ayat, Schmollgruber  in view of Suk et al. (US 20120081542, hereinafter Suk.)
Regarding claim 8 “The control method of claim 7, wherein the step of determining of the possibility of collision with the neighboring vehicle comprises the steps of: determining, by the controller, a degree of overlap between the surround image of the ego vehicle and the camera image of the neighboring 
Bletzer does not teach “determining, by the controller, an inter-vehicle distance to the neighboring vehicle; and determining, by the controller, the possibility of collision with the neighboring vehicle based on the degree of overlap and the inter-vehicle distance.” However, Suk teaches (¶0005, ¶0010, and ¶0063) camera images are used to prevent collisions; (¶0046) detecting obstacles detecting function using a support vector machine (SVM) algorithm; (¶0031, ¶0080) a safety distance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles as taught by Bletzer with the SVM algorithm of Suk for the advantage of detecting obstacles and preventing collisions.
Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “based on the RSSI.” However Cho teaches (¶0023) a system that obtains images around the vehicle; (¶0026-¶0027) camera recognition module may include a received signal strength indication (RSSI) measurement module, which receives a wireless signal and measure a strength of the signal. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles and uses 

Regarding claim 9, “The control method of claim 8, further comprising outputting, by the controller, the possibility of collision with the neighboring vehicle to an autonomous driving unit.” Bletzer teaches (¶0003) warning a driver/controls of driverless vehicle of danger; (¶0035) driverless vehicle will swerve/avoidance action to avoid colliding with an unseen vehicle; (¶0037-¶0041) system is used to identify blind spots and dangers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bletzer, Cho, Lakehal-ayat, and Schmollgruber in view of Kim and Laur et al. (US 20170031363, hereinafter Laur.)
Regarding claim 14, Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “ “The control method of claim 13, wherein the step of generating of the local wide area image map further comprises the steps of performing, by the controller, …and camera Field of View (FOV) control for expanding an image of the camera module depending on the possible driving space.” However, Kim teaches (¶0401, ¶0407, ¶0436) processor may gradually reduce the focal distance of the variable lens as the driving speed is gradually reduced, when the focal distance is gradually reduced, the FOV of the vehicle camera is gradually increased. Therefore, it would have been obvious to a person having ordinary 
Bletzer, Cho, Lakehal-ayat, and Schmollgruber do not teach “sensing frequency control.” However, Laur teaches (¶0001 and ¶0018) increasing the frame rate of the object-detection device. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for building a displayable map which receives video and additional information from surrounding vehicles and uses those images to prevent collisions as taught by Bletzer, Cho, Lakehal-ayat, Schmollgruber, and Kim with increasing the framerate of the capturing as taught by Laur to more accurately and/or quickly determine the direction of objects and thereby more accurately and/or quickly determine a likelihood of collision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
You et al. (US 20160061612) – (¶0029) a possible driving area is determined using an image sensor, distance sensor.
Hashimoto et al. (US 20100188200) – (¶0022-¶0023) possible driving area of a car, based on edge component in image data which corresponds to the lane boundary line and obstacle


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425